DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, claims 1-7 in the reply filed on 09/08/2021 is acknowledged. The traversal is on the ground(s) that all of the claims are properly presented in the same application, undue diverse searching should not be required in view of the related technical subject. This is found persuasive and the restriction requirement is withdrawn. Accordingly, all pending claims 1-7 have been examined, as detailed hereunder.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al (US 2015/0380216){hereinafter Jang}.
Regarding Claim 1: Jang teach a plasma processing apparatus comprising: 
a processing container 100 (process chamber – Fig. 2 and 0024) that defines a processing space 101 (Fig. 2 and 0025);
a gas supply path (gas supply unit) 300 (Fig. 2 and 0024, 0035) provided on a sidewall of the processing container, the gas supply unit being configured to supply a gas to the processing space 101;
a dielectric member 700 (dielectric plate – 0024) having a facing surface that faces the processing space, and an antenna 500 (antenna plate - 0024) provided on a surface opposite to the facing surface of the dielectric member 700 (0047), the antenna being configured to radiate microwaves that turn the gas into plasma to the processing space through the dielectric member 700, wherein the gas supply path includes: 
a transport hole 105 (gas supply hole – Fig. 2 and 0035) configured to transport the gas to a position where the gas does not reach the processing space in the inside of the sidewall of the processing container (the transport hole 105 does not reach processing space due to presence of liner 900 (Fig. 2 and 0024), and
an injection hole 912 (through-hole – Figs. 2, 4 and 0050) in communication with the transport hole 105 and configured to inject the gas transported to the position into the processing space, the injection hole 912 having a diameter larger than that of the transport hole 105 (Figs. 2, 4,
wherein an entire surface the injection hole 912 is in contact with the processing space 101 (Figs. 2, 4) such that the gas is injected to the processing space 101 through the entire 
Further claim limitation “to introduce the gas without generating electric discharge in the injection hole or in the vicinity of the injection hole”, is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, considering that Jang teach the apparatus is capable to protect an inner sidewall of a process chamber to inhibit generation of particles (0005), and furthermore also considering that the structure disclosed by Jang is substantially similar to the applicant’s disclosed structure (Fig. 1). 
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Claim(s) 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al (US 2015/0380216){hereinafter Jang} as applied to claim 1 and further in view of Ishibashi et al (US 2010/0288439){hereinafter Ishibashi}.
Regarding Claim 2: Jang teach all limitations of the claim including gas supply path including an injection hole but do not explicitly teach the injection hole has an internal wall having a substantially constant diameter throughout the injection hole.
Ishibashi teach a plasma apparatus comprising a gas supply path including a transport hole 106 (connection passages – Figs. 6A, 6B and 0100) and injection hole 104 (ejection hole - 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the injection hole with an internal wall having a substantially constant diameter throughout the injection hole in view of teaching by Ishibashi in the apparatus of Jang as a known alternative shape of injection hole used in microwave plasma processing apparatus 

Claim(s) 3 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al (US 2015/0380216){hereinafter Jang} as applied to claim 1 and further in view of Buchberger , JR. et al (US 2005/0178748){hereinafter Buchberger, JR)} or alternately Chang et al (US 4,854,263){hereinafter Chang}.
Regarding Claim 3: Jang teach all limitations of the claim but do not explicitly teach the diameter of the injection hole and the transport hole is determined such that a gas pressure from the injection hole to the processing space falls below 1 Torr.
Buchberger, JR teach a plasma apparatus and teach that the invention employs relatively large cylindrical gas outlet holes at the electrode surface (to avoid high gas pressure in the region of high radial electric fields near the plasma) fed by very small pressure-dropping orifices well above the gas exit holes (so that virtually all of the supply-to-vacuum gas pressure drop occurs above the region of high radial electric fields){0191}. Buchberger,JR. further teach that features which aid in suppressing arcing or plasma discharge within each outlet hole include: (1) high conductance (large diameter of the gas outlet holes to avoid high pressure within the high radial electric field region at or near the plasma, (2) low conductance (small diameter) of the pressure-
Further, Chang teach a plasma apparatus comprising a gas inlet including a transport hole (comprising a diameter d1 portion, a tapered portion, and a fixed diameter portion — Fig. 2) that includes a tapered section at an upstream side thereof with respect to a gas flow direction, and wherein the transport hole further includes a fixed diameter section extending from the tapered section toward an injection hole 34 (conical outlet section — Fig. 2 and col. 5, lines 49-51). Chang also teach that gas inlet 31 can have configurations other than as disclosed (col. 5, lines 43-53).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize radius (or diameter) of the injection holes with respect to the radius (diameter) of the transport hole in view of teaching by Buchberger, JR. or Chang in the apparatus of Jang to obtain a desired drop of pressure proximate the processing space and suppress plasma discharge within the gas supply unit with more stable plasma processing.
Further claim limitation “such that a gas pressure from the injection hole to the processing space falls below 1 Torr”, is a functional limitation and since the structure of the modified prior art of Jang in view of Buchberger, JR. or alternately Chang teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation, considering the teachings of Jang, Buchberger, JR. or alternately Chang, as also explained above (relevant case law already cited above).


Claim(s) 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al (US 2015/0380216){hereinafter Jang} as applied to claim 1 and further in view of Buchberger , JR. et al (US 2005/0178748){hereinafter Buchberger, JR)} or alternately Chen et al (US 5,824,605){hereinafter Chen}.
Regarding Claim 4: Jang teach all limitations of the claim but do not explicitly teach an upper limit of a radius of the injection hole is determined to be smaller than Pnm/(2πf(µɛ)½) where "Pnm" is a Bessel function, "f" is a frequency of microwaves, "µ" is a permeability, and "ɛ" is a dielectric constant.
Buchberger, JR. teach a plasma apparatus and teach that the reactor of the invention employs relatively large cylindrical gas outlet holes at the electrode surface (to avoid high gas pressure in the region of high radial electric fields near the plasma) fed by very small pressure-dropping orifices well above the gas exit holes (so that virtually all of the supply-to-vacuum gas pressure drop occurs above the region of high radial electric fields){0191}. Buchberger,JR. further teach that features which aid in suppressing arcing or plasma discharge within each outlet hole include: (1) high conductance (large diameter of the gas outlet holes to avoid high pressure within the high radial electric field region at or near the plasma, (2) low conductance (small diameter) of the pressure-dropping orifices to drop the gas pressure from the supply pressure to the chamber vacuum pressure before the gas reaches the gas outlet holes, and (3) sufficient axial height of the pressure-dropping orifices above the plasma-facing electrode surface to minimize the radial electric fields in the pressure-dropping orifices. This axial height is sufficient to prevent the combination of gas pressure and radial electric field strength from exceeding the arcing threshold defined by the Paschen curve of FIG. 23 (0192).

Alternately, Chen teach a plasma apparatus comprising gas dispersion holes 80  can be provided in any suitable pattern and/or sized to provide the desired flow conditions for various treatments such as etching, deposition, etc. However, in order to prevent plasma from the reaction chamber from diffusing back into the holes 80, the holes 80 preferably have diameters less than 0.10 inch. For instance, the holes can have diameters in the range of 0.010 to 0.090 inch, more preferably in the range 0.020 to 0.080 inch. For etching purposes, the gas dispersion holes 80 can have diameters of about 0.040 to 0.060 inch or about 0.050 inch. For CVD operations the holes 80 can have diameters of 0.010 to 0.030 inch or about 0.020 inch (col. 6, lines 11-22). Since Chen teach different hole sizes depending upon type of process, it would be obvious to optimize the diameter of injection holes to prevent plasma from diffusing in to the gas supply unit and obtain more stable plasma processing.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize an upper limit of radius of the injection hole in view of teaching by Chen in the apparatus of Jang to prevent plasma from diffusing in to the gas supply unit and obtain more stable plasma processing.



Claim(s) 5 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al (US 2015/0380216){hereinafter Jang} as applied to claim 1 and further in view of Han et al (US 2006/0219362){hereinafter Han} or alternately Yang et al (US 2012/0180954){hereinafter Yang}.
Regarding Claim 5: Jang teach all limitations of the claim including a transport hole and the injection hole are embedded in the sidewall of the processing container (as explained above under claim 1), but do not explicitly teach the transport hole has a shape that increases a gas pressure toward a connection point between the transport hole and the injection hole.
Han teach a plasma apparatus comprising a gas injector 40 with injection holes 42 (Figs. 1, 2 and 0008). Han further teach the injection holes having a transport hole 42a (gas inlet portion – Fig. 3A and 0011), and an injection hole 42d (second diffusing portion – 0011). Han also teach the transport hole has a shape (portion 42b – nozzle portion – Fig. 3A and 0011) that increases a gas pressure (due to reduced diameter of nozzle portion 42b) toward a connection point 42b between the transport hole and the injection hole (Fig. 3A).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the transport hole that has a shape that increases a gas pressure toward a connection point between the transport hole and the injection hole in view of teaching by Han in the apparatus of Jang as a known alternative shape of gas supply nozzle used in plasma processing apparatus to enable inject gases uniformly in the processing space. 

Claim(s) 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al (US 2015/0380216){hereinafter Jang} as applied to claim 1 and further in view of Ohmi et al (US 2009/0229753){hereinafter Ohmi}.

Jang do not explicitly teach the cylindrical dielectric has one end exposed to the processing space to guide the microwaves radiated into the processing space by the antenna from one end to the other end of the cylindrical dielectric.
Ohmi teach a plasma apparatus comprising an antenna 4 (Fig. 1 and 0034), and an embedded cylindrical dielectric 12 (Fig. 2 and 0035) that surrounds a periphery of an injection hole 11 in a state where one end of the cylindrical dielectric 12 is exposed to the processing space (below the top plate 9 – Fig. 2). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the cylindrical dielectric that has one end exposed to the processing space in view of teaching by Ohmi in the apparatus of Jang to reduce generation of particles in the processing space. 
Further claim limitation “to guide the microwaves radiated into the processing space by the antenna from one end to the other end of the cylindrical dielectric”, is a functional limitation and since the structure of the modified prior art of Jang in view of Ohmi, teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, considering the teachings of Jang and Ohmi, as also explained above (relevant case law already cited above).
Claim(s) 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al (US 2015/0380216){hereinafter Jang} as applied to claim 1 and further in view of Ohmi et al (US 2009/0229753){hereinafter Ohmi} as applied to claim 6 and further in view of Tian et al (US 2008/0254220){hereinafter Tian}.
Regarding Claim 7: Jang in view of Ohmi teach all limitations of the claim including a cylindrical dielectric (as explained above under claim 6) but do not explicitly teach a length from the one end to the other end of the cylindrical dielectric is between λ/5 and 3λ/5 where λ is a wavelength of the microwaves radiated from an inner side of the cylindrical dielectric.
Tian teach a plasma apparatus comprising a cylindrical dielectric 160 (dense member – part of discharge prevention member 162 – Figs. 10-12 and at least 0105) that surrounds gas injection holes 108 (Figs. 11, 12 and at least 0107). Tian further teach that cylindrical dielectric 160 is made from quartz or alumina (0109) and have a length of about 10 mm (0111). Tian also teach height of discharge prevention member 162 (i.e. of 160)(viz. cylindrical dielectric) is about 10 mm (0111). Considering that microwave frequency is 2.45 GHz and alumina has permittivity of about 10, the guide wavelength = 220 mm /square root of 10 = 69.57. Thus claimed values of λ/5 = 69.57/5 = 13.91, and 3λ/5 = 41.74 respectively. The actual length of dielectric cylinder disclosed by Tian is about 10 mm, which is somewhat close to the lower limit of the claim. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the length of the dielectric cylinder in view of teaching by Tian in the apparatus of Jang in view of Ohmi depending upon length of injection hole to enable provide discharge prevention therein and reduce generation of particles in the processing space. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 4, 6, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4 of U.S. Patent No. 10,566,174. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of both the applications recite substantially similar limitation, viz. a gas supply unit provided on a sidewall of the processing chamber, and including a transport and an injection hole, the injection hole having a diameter larger than the transport hole etc. As regards claim 1 limitations wherein an entire surface the injection hole is in contact with the processing space such that the gas is injected to the processing space through the entire surface of the injection hole, the same would be inherent considering that the gas flows out of injection hole of the patent, into the processing space. Furthermore, claim limitation “to introduce the gas without generating electric discharge in the injection hole or in the vicinity of the injection hole”, is a functional limitation and since the structure of claim 1 of the patent teach all structural limitations of the claim the same is considered capable of meeting the functional limitation (relevant case law was already cited above under claim 1 rejection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al (US 2012/0180954){hereinafter Yang} teach a plasma apparatus comprising gas nozzle 730 (Fig. 7A – Pattern 4) that includes a transport hole 732, 734 (first ID region – 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959. The examiner can normally be reached Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716